Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Leone, J.), rendered October 29, 1987, convicting him of burglary in the *526second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In a portion of its charge which briefly marshaled the evidence, the court stated that the People’s fingerprint expert had "identified” the latent fingerprints found inside the burglarized premises as belonging to the defendant. The defense counsel excepted to this statement. The defendant contends that since the only disputed issue in the case was the burglar’s identity and the only proof of such identity was fingerprint evidence, the court’s statement unduly strengthened the People’s case and conveyed to the jury the court’s opinion that the identification was accurate. We disagree. The statement was merely a description of the expert testimony and it was immediately followed by the assertion that "[n]o one at this trial could identify the defendant as the perpetrator of the crimes”. Furthermore, we note that the charge also properly informed the jury that they were free to reject any expert opinion they found to be unpersuasive.
The defendant’s other contention, that a certain portion of the prosecutor’s summation was improper, is not preserved for appellate review because the defense counsel failed to object to the remarks at trial (see, CPL 470.05 [2]), and review in the interest of justice is not warranted. Mangano, J. P., Thompson, Sullivan and Balletta, JJ., concur.